Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 09/08/2021. 
Priority
This application, Pub. No. US 2019/0302114 A1, published 10/03/2019, is a National Stage of PCT/CN2017/087542, filed 06/08/2017, Pub. No. WO2017/211314 (A1), published 12/14/2017, which claims foreign priority to applications NL 2016913, filed 06/08/2016 (the certified copy not received), NL 2016914, filed 06/08/2016, and NL 2017204, filed 07/21/2016 (the certified copy not received). 
Status of Claims
Claims 1-45 are currently pending.  Claims 1-37 have been subject to the restriction requirement mailed 10/19/2020.  Claims 11, 23, 29 and 31 have been amended, and Claims 38-45 have been added, as set forth in Applicant’s amendment filed 09/08/2021.  Claims 1-10, 13-21, 24, 26-28 and 32-37 are withdrawn from further consideration as being drawn to non-elected invention(s) and/or species.  Claims 11, 12, 22, 23, 25, 29-31 and 38-45 are examined.
Manner of Making Amendments to Claims
Although in the interests of compact prosecution the amendment filed on 09/08/2021 is entered, this amendment has failed to meet the requirements of 37 CFR 1.121 or 1.4, because the correct status of Claim 22 is “previously presented” not “withdrawn.” 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the Examiner.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
Specification
(1)	The amendment filed 09/08/2021 is not entered because it does not include correction of superscript to subscript in recitations of sulfo substituents such as, for example, “SO3H, …” to “SO3H, …”
(2)	The disclosure is objected to because of the following informalities: reciting, for example, at page 11, line 20, and page 15, line 5

    PNG
    media_image1.png
    39
    1068
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    46
    1056
    media_image2.png
    Greyscale
  

instead of “SO3H, ….., a cation.”
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
This objection is maintained from the previous Office Action.
Claim Objections
Claims 12 and 22 are objected to because of reciting the non-elected species of one further type of antigen B) and/or C).
Appropriate correction(s) is required.
This objection is maintained from the previous Office Action.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 11, 12, 22, 23, 25, 29-31, 38-42, 44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is modified from the previous Office Action as necessitated by 
Applicant's amendment.
Claims 11, 29-31, 38-42, 44 and 45, as recited in Claim 11 is drawn to:

    PNG
    media_image3.png
    177
    1042
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    456
    1044
    media_image4.png
    Greyscale



Claims 12, 22, 23 and 25, as recited in Claim 12, are drawn to:

    PNG
    media_image5.png
    123
    1044
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    538
    1048
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    361
    1048
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    397
    1048
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    271
    1043
    media_image9.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


MPEP § 2163 further states that, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession:
“For example, disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021. Where the process has actually been used to produce the product, the written description requirement for a product-by-process claim is clearly satisfied; however, the requirement may not be satisfied where it is not clear that the acts set forth in the specification can be performed, or that the product is produced by that process. Furthermore, disclosure of a partial structure without additional characterization of the product may not be sufficient to evidence possession of the claimed invention. See, e.g., Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021 (“A gene is a chemical compound, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it. It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated.” (citations omitted)). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.”  Emphasis added.


Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


Applicant’s attention is drawn to the recent court decision.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


The written description standard set out in Ariad applies to antibodies.  See Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1376-79 (Fed. Cir. 2017) (applying the Ariad standard to antibodies claimed based on their binding and blocking activities); AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1298-1300 (Fed. Cir. 2014) (same).  Here, the claims are directed to methods of detecting antibodies using antigens, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004):
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”


In University of Rochester, the “claimed method depended] upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment.”  Id. (citation omitted).
MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
(1) Scope of the invention/Actual reduction to practice/Partial structure/disclosure of drawings:
The instant Claims 11, 12, 22, 23, 25, 29-31, 38-42, 44 and 45, as to concern the elected species of antigens (1) and (2), cover the use of an enormous genus of structurally diverse compounds of formula (I):

    PNG
    media_image10.png
    348
    1041
    media_image10.png
    Greyscale


optionally modified with one or more functional groups that enable immobilization to a solid substrate, and enantiomers, diastereoisomers, and mixtures thereof; and an enormous genus of mycolic acid derived antigens, which antigens, according to the instant disclosure, include any compounds comprising a mycolic acid residue, which is capable of binding to anti-mycolic acid antibodies, such as mycolic acid, cord factor, chemically modified mycolic acid, chemically modified cord factor, a synthetic mycolic acid derivative, a synthetic cord factor derivative (see paragraph [0058] of the published application US 2019/0302114), which mycolic acid derived antigens optionally modified with one or more functional groups that enable immobilization to a solid substrate.
However, with regard to the recited genus of compounds of formula (I), the instant disclosure is limited to the use of the synthetic β-mannosyl phosphomycoketide (the heptyl form as naturally present in M. tuberculosis), and, with regard to the recited genus of mycolic acid derived antigens, to the use of polyclonal mycolic acid, both antigens are dissolved in hexane and immobilized on ELISA plates.  No specific examples of modification of the elected species of antigens (1) and (2) with one or more functional groups that enable immobilization to a solid substrate is provided.
(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high.  In particular, methods of detecting the presence of antibodies against mycobacterial material in a sample comprising the steps of providing a sample from a human or animal; and detecting binding of antibodies in the sample to an immobilized antigen were well known in the art at the time of the invention.  See, for example, Laszlo et al., US Patent 5,597,735, issued 01/28/1997 (IDS submitted 12/20/2018) discussed in the 103 rejection below.  At the same time, the functional characteristics of antigens are unique and unpredictable, because, as evidenced, for example, by Julian et al., “An ELISA for five glycolipids from the cell wall of Mycobacterium tuberculosis: Tween 20 interference in the assay,” J. Immunol. Methods, 2001, vol. 251, pp. 21-30 (IDS submitted 07/28/2020), there is the lack of uniformity (i.e. unpredictability) in ELISA test results for a variety of antigens of Mycobacterium tuberculosis (e.g. Table 1; and references listed therein); accordingly, the selection of a particular ELISA procedure depends on the type of biomolecule being assayed and development of immunoassays for mycobacterial antigens has been complicated by characteristics of these molecules (e.g. page 26, Discussion, right column).  Moreover, Julian et al., “Comparison of Antibody Responses to a Potential Combination of Specific Glycolipids and Proteins for Test Sensitivity Improvement in Tuberculosis Serodiagnosis,” Clin. Diagnostic Lab. Immunol., 2004, vol. 11, No 1, pp. 70-76 (IDS submitted 07/28/2020) teach that the serological diagnosis of TB must test a large number of new potential antigens in parallel to evaluate their real contributions to the serodiagnosis of TB (e.g. page 75, left column); and several tests for antibodies to several antigens were not sufficiently specific (e.g. page 71, right column; and Table 1 and 2).  
(3) Physical and/or chemical properties and (4) Functional characteristics:
As above, with regard to the recited genus of compounds of formula (I), the instant disclosure is limited to the use of the synthetic β-mannosyl phosphomycoketide (the heptyl form as naturally present in M. tuberculosis), and, with regard to the recited genus of mycolic acid derived antigens, to the use of polyclonal mycolic acid, both dissolved in hexane and immobilized on ELISA plates.  No specific examples of modification of the elected species of antigens (1) and (2) with one or more functional groups that enable immobilization to a solid substrate is provided.
Since the evidence indicates that ordinary artisans could not predict the operability in the invention of any species other than the one disclosed, these single examples of the elected species of antigens (1) and (2) clearly fail to constitute a representative number of species within the entire genus of the instantly claimed antigens.  Moreover, since the specification fails to describe any actual antigens modified with one or more functional groups that enable immobilization to a solid substrate, it necessarily fails to describe a representative number of species within the claimed genus.  In addition, the specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish antigens encompassed by the claim language from other antigens to enable the claimed method.  Finally, the specification fails to disclose any correlation between the structure and function of the antigens encompassed by the claim language.  Therefore, the specification fails to describe the antigens required to practice the claimed method in a manner that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed method as of the filing date of the instant application.
Accordingly, Claims 11, 12, 22, 23, 25, 29-31, 38-42, 44 and 45 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 11, 12, 22, 23, 25, 29-31, 38, 40-42, 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, Claim 11 recites the broad recitation “a hydrocarbon group,” and the claim also recites “preferably an alkyl group,” which is the narrower statement of the range/limitation.  Claim 38 recites the broad recitation “an integer selected from between 3 and 9”, and the claim also recites “between 4 and 8, and 5,” which is the narrower statement of the range/limitation.  Claim 40 recites the broad recitation “a C5 alkyl or a C7 alkyl,” and the claim also recites “an n-C5-aikyl or an n-C7-alkyl, and an n-C7-alkyl,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 12, 22, 23, 25, 29-31, 38-42, 44 and 45 are rejected as being dependent upon the rejected Claim 11 and fail to cure the indefiniteness of Claim 11.  
This rejection is necessitated by Applicant's amendment.

Claim 12 recites the limitation "a first type of antigen…, wherein said first type of antigen is modified with one or more functional groups that enable immobilisation to a solid substrate."  There appears to be insufficient antecedent basis for this limitation in the claim because it is not clear whether "a first type of antigen” of Claim 12 is the same or different from “an immobilised antigen, wherein the antigen is a compound represented by the following formula (I)” recited in independent Claim 11.
Claims 22, 23 and 25 are rejected as being dependent upon the rejected Claim 12 and failed to cure the indefiniteness of Claim 12.
This rejection is maintained from the previous Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11, 12, 22, 23, 25, 29-31 and 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Laszlo et al., US Patent 5,597,735, issued 01/28/1997 (IDS submitted 12/20/2018), in view of Castan et al., “Point-of-care system for detection of Mycobacterium tuberculosis and rifampin resistance in sputum samples,” J. Clin. Microbiol., 2014, vol. 52, No 2, pp. 502-507; Astarie-Dequeker et al., “The role of mycobacterial lipids in host pathogenesis,” Drug Discovery Today: Disease Mechanisms, 2010, vol. 7, issue 1, pp. e33-e41 (IDS submitted 12/20/2018); van Summeren et al., “Total Synthesis of Enantiopure β-D-Mannosyl Phosphomycoketides from Mycobacterium tuberculosis,” J. Am. Chem. Soc., 2006, vol. 128, No 14, pp. 4546–4547 (IDS submitted 12/20/2018); CN 102707053, published 10/03/2012 (IDS submitted 12/20/2018), and Hermanson, “Chapter 3 - The Reactions of Bioconjugation,” in Bioconjugate Techniques, Third Edition, Academic Press, 2013, pp. 229-258.
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
Laszlo et al., throughout the patent, and, for example, in Col. 6, teach a method (ELISA) of detecting the presence of antibodies against mycobacterial material in a sample comprising the steps of providing a sample (serum) from a human or animal; and detecting binding of antibodies in the sample to an immobilized antigen, wherein the immobilized antigen is M. tuberculosis species-specific trehalose-glycolipid SL-IV, bis-di-octadecylamide of trehalose dicarboxylic acid (BDA.TDA), cord factor (6,6'-di-O-mycoloyltrehalose) (TDM), which is a mycolic acid derived antigen, and a pseudo cord 
factor-like glycolipids having the formula (I) or (II):

    PNG
    media_image11.png
    649
    628
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    217
    633
    media_image12.png
    Greyscale
 Emphasis added.


    PNG
    media_image13.png
    353
    477
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    395
    245
    media_image14.png
    Greyscale
(I)                      
    PNG
    media_image15.png
    396
    247
    media_image15.png
    Greyscale
(II)

    PNG
    media_image16.png
    193
    477
    media_image16.png
    Greyscale



In Examples 1 and 3, Laszlo et al. teach diagnosing active Tuberculosis in smear positive patients:

    PNG
    media_image17.png
    218
    498
    media_image17.png
    Greyscale
 Col. 5; Emphasis added.


    PNG
    media_image18.png
    258
    496
    media_image18.png
    Greyscale
 Col. 11; Emphasis added.

Although Laszlo et al. do not expressly teach a bacterial load of 10,000 or more mycobabacteria/ ml sputum, as evidenced by Castan et al., one of skill in the art would have known that the threshold for detecting bacilli using light microscopy is between 5,000 and 10,000 CFU/ml, and that sputum samples that are smear positive and culture positive for TB correspond to patients that are highly contagious as a result of a high bacterial burden.  Moreover, as further evidenced by Castan et al., one of skill in the art would have known that for HIV-infected subjects, the risk of contracting TB is higher than for other groups of individuals:

    PNG
    media_image19.png
    433
    578
    media_image19.png
    Greyscale

Page 505, right column, 2nd paragraph; Emphasis added.



Laszlo et al. do not teach a mannosyl phosphoketide antigen recited in Claim 11 and the elected species (1) of a mannosyl phosphoketide antigen recited in Claim 43. 

Astarie-Dequeker et al., throughout the publication, and, for example, at page e39, left column, last paragraph, teach the prominent role played by mycobacterial lipids in pathogenesis, notably in tuberculosis.  At page e39, left column, first paragraph, Astarie-Dequeker et al. teach that an antigenic mycobacterial lipid originally identified as mannosyl-β-1-phosphoisoprenoid (MPI) and further characterized as mannosyl-β-1-phosphomycoketide (MPM) is of particular interest:

    PNG
    media_image20.png
    413
    591
    media_image20.png
    Greyscale
 Emphasis added.


van Summeren et al., throughout the publication, and, for example, at page 4546, left column, 1st paragraph, teach that a β-mannosyl phosphomycoketide (MPM) 1 is a potent mycobacterial antigen for T cells that was isolated in 2000 from Mycobacterium tuberculosis:

    PNG
    media_image21.png
    226
    970
    media_image21.png
    Greyscale


At Schemes 1-3, van Summeren et al. teach a procedure for the total synthesis of enantiopure MPMs.  At page 4547, right column, 2nd paragraph, van Summeren et al. teach that biological evaluation of the synthetic (all-S)-1 revealed that its antigenic potency for T cells is identical to that of the natural product.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a mannosyl phosphoketide antigen in the method of detecting the presence of antibodies against mycobacterial material in a sample, taught by Laszlo et al.
One of ordinary skill in the art would have been motivated to have made and used a mannosyl phosphoketide antigen in the method of detecting the presence of antibodies against mycobacterial material in a sample, taught by Laszlo et al., because it would be desirable to employ an antigenic mycobacterial lipid, which plays the prominent role in pathogenesis, notably in tuberculosis, as taught by Astarie-Dequeker et al., and which is available in an enantiopure form by means of chemical synthesis, as taught by van Summeren et al.  Notably, Laszlo et al. teach that natural antigens have to be extracted from cultures of strains of M. tuberculosis with the attendant disadvantages because the extraction and the following purification procedures are difficult, time-consuming and expensive; the available quantities of this antigen are therefore quite limited and, moreover, the resulting antigen is a complex mixture of different compounds.  See Col. 2, lines 6-12 and 29-31.  This makes synthetic antigens are attractive for widespread application in ELISA testing.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a mannosyl phosphoketide antigen in the method of detecting the presence of antibodies against mycobacterial material in a sample, taught by Laszlo et al., because, as taught by van Summeren et al., biological evaluation of the synthetic (all-S)-1 revealed that its antigenic potency for T cells is identical to that of the natural product.
Laszlo et al., Astarie-Dequeker et al. and van Summeren et al. do not teach modification of antigens with one or more functional groups that enable immobilization to a solid substrate.  However, as evidenced by CN 102707053, functionalization of mycobacterial antigens that enable covalent immobilization to a solid substrate is well-known in the art:

    PNG
    media_image22.png
    502
    1019
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    474
    927
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    129
    908
    media_image24.png
    Greyscale

Emphasis added.


Moreover, Hermanson, throughout the publication, and, for example, in Table 3.1, teach different chemical modifications, including a thiol group, an amine group, an aldehyde group, etc., to provide a coupling to a second molecule that possesses the correct chemical constituents, which allows bond formation to occur.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified an antigen with one or more functional groups that enable immobilization to a solid substrate in the method, taught by combination of Laszlo et al., Astarie-Dequeker et al. and van Summeren et al., because it would be desirable to employ covalent bonding of the antigen to the substrate, which was known in the art, as taught by CN 102707053.  Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the antigen with one or more functional groups, because different chemical modifications, including a thiol group, an amine group, an aldehyde group, etc., to provide a coupling, which allows bond formation to occur, were known in the art, as taught by Hermanson.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 11, 12, 22, 23, 25, 29-31 and 38-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of U.S. Patent 10,921,322, issued 02/16/2021 (PTO-892 mailed 03/10/2021); in view of Astarie-Dequeker et al., “The role of mycobacterial lipids in host pathogenesis,” Drug Discovery Today: Disease Mechanisms, 2010, vol. 7, issue 1, pp. e33-e41 (IDS submitted 12/20/2018); van Summeren et al., “Total Synthesis of Enantiopure β-D-Mannosyl Phosphomycoketides from Mycobacterium tuberculosis,” J. Am. Chem. Soc., 2006, vol. 128, No 14, pp. 4546–4547 (IDS submitted 12/20/2018); Julian et al., “Comparison of Antibody Responses to a Potential Combination of Specific Glycolipids and Proteins for Test Sensitivity Improvement in Tuberculosis Serodiagnosis,” Clin. Diagnostic Lab. Immunol., 2004, vol. 11, No 1, pp. 70-76 (IDS submitted 07/28/2020); CN 102707053, published 10/03/2012 (IDS submitted 12/20/2018); Hermanson, “Chapter 3 - The Reactions of Bioconjugation,” in Bioconjugate Techniques, Third Edition, Academic Press, 2013, pp. 229-258 (PTO-892 mailed 03/10/2021); and Castan et al., “Point-of-care system for detection of Mycobacterium tuberculosis and rifampin resistance in sputum samples,” J. Clin. Microbiol., 2014, vol. 52, No 2, pp. 502-507.
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
U.S. Patent 10,921,322 claims:

    PNG
    media_image25.png
    913
    610
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    349
    606
    media_image26.png
    Greyscale
 Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a mannosyl phosphoketide antigen in the method claimed by U.S. Patent 10,921,322.
One of ordinary skill in the art would have been motivated to have made and used a mannosyl phosphoketide antigen in the method claimed by U.S. Patent 10,921,322, because it would be desirable to employ an antigenic mycobacterial lipid, which plays the prominent role in pathogenesis, notably in tuberculosis (TB), as taught by Astarie-Dequeker et al., and which is available in an enantiopure form by means of chemical synthesis, as taught by van Summeren et al.  Moreover, as taught by Julian et al., the art recognizes that TB patients produce antibodies to more than one antigen and, consequently, it is an evaluation of a combination of antigens that are needed for proper serodiagnosis of TB (e.g. page 11, introduction, bridging paragraph); and the combination of different ELISA tests improves overall sensitivity (e.g. page 73, right column; and page 74, right column; page 75, left column).  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a mannosyl phosphoketide antigen in the method claimed by U.S. Patent 10,921,322, because, as taught by van Summeren et al., biological evaluation of the synthetic (all-S)-1 revealed that its antigenic potency for T cells is identical to that of the natural product.
In addition, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified an antigen with one or more functional groups that enable immobilization to a solid substrate in the method claimed by U.S. Patent 10,921,322, because it would be desirable to employ covalent bonding of the antigen to the substrate, which was known in the art, as taught by CN 102707053.  Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the antigen with one or more functional groups, because different chemical modifications, including a thiol group, an amine group, an aldehyde group, etc., to provide a coupling, which allows bond formation to occur, were known in the art, as taught by Hermanson.
With regard to Claims 44 and 45, as evidenced by Castan et al., one of skill in the art would have known that the threshold for detecting bacilli using light microscopy is between 5,000 and 10,000 CFU/ml, and that sputum samples that are smear positive and culture positive for TB correspond to patients that are highly contagious as a result of a high bacterial burden.  Moreover, as further evidenced by Castan et al., one of skill in the art would have known that for HIV-infected subjects, the risk of contracting TB is higher than for other groups of individuals.
Response to Arguments
Applicant's arguments entered on 09/08/2021 have been fully considered but they are not persuasive.  
Claim Rejections - 35 U.S.C. 112
At page 14 of the Remarks, Applicant argues that:

    PNG
    media_image27.png
    534
    1030
    media_image27.png
    Greyscale


The Examiner respectfully disagrees for the following reasons.
First, Applicant has not significantly limited the number of compounds covered by Claims 11, 12, 22, 23, 25, 29-31, 38-42, 44 and 45, .
Second, with regard to the recited genus of compounds of formula (I), the instant disclosure is limited to the use of the synthetic β-mannosyl phosphomycoketide (the heptyl form as naturally present in M. tuberculosis), and, with regard to the recited genus of mycolic acid derived antigens, to the use of polyclonal mycolic acid, both dissolved in hexane and immobilized on ELISA plates.  No specific examples of modification of the elected species of antigens (1) and (2) with one or more functional groups that enable immobilization to a solid substrate is provided.
Third, no data allegedly supporting the current scope of the claims have been filed yet.
Claim Rejections - 35 U.S.C. 103
At page 15 of the Remarks, Applicant argues that:

    PNG
    media_image28.png
    593
    1043
    media_image28.png
    Greyscale



At page 16 of the Remarks, Applicant argues that:

    PNG
    media_image29.png
    406
    1003
    media_image29.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, the instant disclosure is limited to the use of the synthetic β-mannosyl phosphomycoketide (the heptyl form as naturally present in M. tuberculosis).
Second, according to MPEP § 2145 “Consideration of Applicant’s Rebuttal Arguments,” the evidence must be reasonably commensurate in scope with the claimed invention.  Here, the evidence of nonobviousness, argued by Applicant, is not commensurate in scope with the claims because there is no evidence on record that any other compound from the enormous genus of structurally diverse compounds of formula (I):

    PNG
    media_image10.png
    348
    1041
    media_image10.png
    Greyscale


optionally modified with one or more functional groups that enable immobilization to a solid substrate, and enantiomers, diastereoisomers, and mixtures thereof, would provide the alleged very high tuberculosis specific binding of antibodies.
Third, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a mannosyl phosphoketide antigen in the method of detecting the presence of antibodies against mycobacterial material in a sample, taught by Laszlo et al., because it would be desirable to employ an antigenic mycobacterial lipid, which plays the prominent role in pathogenesis, notably in tuberculosis, as taught by Astarie-Dequeker et al., and which is available in an enantiopure form by means of chemical synthesis, as taught by van Summeren et al.
Double Patenting
At page 16 of the Remarks, Applicant argues that:

    PNG
    media_image30.png
    105
    1039
    media_image30.png
    Greyscale



The Examiner respectfully disagrees because, according to MPEP § 804 I.B.1, complete response to a nonstatutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in 
the pending application(s) with a reply to the Office action:
“1. Provisional Nonstatutory Double Patenting Rejections
A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.”  Emphasis added. 


It is noted that the provisional rejection of Claims 11, 12, 22, 23, 25 and 29-31 on the ground of nonstatutory double patenting as being unpatentable over Claims 32-42, 44-49 and 64 of copending Application No. 16/307,422 (the ‘422 application), Pub. No. U.S. 2019/0219574 A1, published 07/18/2019, in view of Astarie-Dequeker et al., “The role of mycobacterial lipids in host pathogenesis,” Drug Discovery Today: Disease Mechanisms, 2010, vol. 7, issue 1, pp. e33-e41; and van Summeren et al., “Total Synthesis of Enantiopure β-D-Mannosyl Phosphomycoketides from Mycobacterium tuberculosis,” J. Am. Chem. Soc., 2006, vol. 128, No 14, pp. 4546–4547, is withdrawn in view of allowance of the amended claims of the ‘422 application drawn to the following method:

    PNG
    media_image31.png
    169
    980
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    99
    966
    media_image32.png
    Greyscale


Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641